Filing # 126094482 E-Fited 05704 05105 :34. Ga A! tt Filed os/2si2i Page 1 of 38

FORM 1.997, CIVIL COVER SHEET

The civil cover sheet and the information contained in it neither replace nor supplement the filing
and service of pleadings or other documents as required by law. This form must be filed by the
plaintiff or petitioner with the Clerk of Court for the purpose of reporting uniform data pursuant
to section 25.075, Florida Statutes. (See instructions for completion.)

 

I. CASE STYLE

IN THE CIRCUIT COURT OF THE SECOND JUDICIAL CIRCUIT,
IN AND FOR LEON COUNTY, FLORIDA

Veietta Thomas

 

Plaintiff Case# 2021 CA 000810
Judge
VS.
WAL-MART STORES EAST, LP
Defendant

 

Il. AMOUNT OF CLAIM
Please indicate the estimated amount of the claim, rounded to the nearest dollar. The estimated amount of
the claim is requested for data collection and clerical processing purposes only. The amount of the claim
shall not be used for any other purpose.

[] $8,000 or less

CF $8,001 - $30,000
C1 $30,001- $50,000
2 $50,001- $75,000
$75,001 - $100,000
L] over $100,000.00

I. TYPE OF CASE (If the case fits more than one type of case, select the most

definitive category.) Ifthe most descriptive label is a subcategory (is indented under a broader
category), place an x on both the main category and subcategory lines.

EXHIBIT

1
—
1
tabbies”
Case 4:21-cv-00213-MW-MJF Document 1-1

CIRCUIT CIVIL

O Condominium
O Contracts and indebtedness
0 Eminent domain
CO Auto negligence
Negligence—other
C Business governance
O Business torts
O Environmental/Toxic tort
O Third party indemnification
QO Construction defect
OO Mass tort
0 Negligent security
O Nursing home negligence
& Premises liability—commercial
C Premises liability—residential
O Products liability
U Real Property/Mortgage foreclosure
O Commercial foreclosure
© Homestead residential foreclosure
OC Non-homestead residential foreclosure
0 Other real property actions

C1Professional malpractice
OC Malpractice—business
O Malpractice—medical
CO Malpractice—other professional
O Other
O Antitrust/Trade regulation
C Business transactions
C Constitutional challenge—statute or ordinance
CO Constitutional challenge—proposed amendment
C Corporate trusts
C Discrimination—employment or other
OC Insurance claims
O Intellectual property
OC Libel/Slander
C Shareholder derivative action
O Securities litigation
© Trade secrets
O Trust litigation

COUNTY CIVIL

CI Small Claims up to $8,000
0 Civil
Cl Real property/Mortgage foreclosure

Filed 05/25/21

Page 2 of 38
Case 4:21-cv-00213-MW-MJF Document 1-1 Filed 05/25/21 Page 3 of 38

XO Replevins
LO Evictions

CL] Residential Evictions

LC] Non-residential Evictions
C) Other civil (non-monetary)

COMPLEX BUSINESS COURT

This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
Administrative Order. Yes LJ No

IV. REMEDIES SOUGHT (check all that apply):
& Monetary;

C1 Nonmonetary declaratory or injunctive relief;

0 Punitive

V. NUMBER OF CAUSES OF ACTION: [ ]
(Specify)

]

VI. IS THIS CASE A CLASS ACTION LAWSUIT?
Cl yes
dX no

VI. HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
J no
O yes If “yes,” list all related cases by name, case number, and court.

VU. IS JURY TRIAL DEMANDED IN COMPLAINT?
& yes
4 no

1 CERTIFY that the information I have provided in this cover sheet is accurate to the best of
my knowledge and belief, and that I have read and will comply with the requirements of
Florida Rule of Judicial Administration 2.425.

 

 

Signature: s/ Christopher J Nicholas Fla. Bar # 768790
Attorney or party (Bar # if attorney)
Christopher J Nicholas 05/04/2021
(type or print name) Date
Filing # 126094482 E-File 05/04 0001 80.34 G4 My Pt Filed Osi2si21 Page 4 of 38

IN THE CIRCUIT COURT OF THE SECOND JUDICIAL CIRCUIT
IN AND FOR LEON COUNTY, FLORIDA

VEIETTA THOMAS,

Plaintiff,
Vv.

Case No.: 2021 CA 000810

WAL-MART STORES EAST, LP,

Defendant.

COMPLAINT

COMES NOW the Plaintiff, VEIETTA THOMAS (‘Plaintiff’), by and through her
undersigned counsel, and brings suit against the Defendant, WAL-MART STORES EAST, LP
(“Defendant”). In support thereof, Plaintiff would state as follows:
1. This is an action for damages in excess of $30,000.00 exclusive of interest, costs, and
attorney’s fees.
2. At all times material hereto, Plaintiff was a resident of Leon County, Florida.
3. At all times material hereto, Defendant was a foreign for-profit limited partnership
authorized to do business and doing business in Leon County, Florida.
4. Venue is proper pursuant to Section 47.011, Florida Statutes, as the events giving rise to
the cause of action asserted herein accrued in Leon County, Florida
5. On or about September 23, 2018, Defendant owned, operated, managed and/or was in
control of a business located at 3535 Apalachee Parkway, Tallahassee, Leon County, Florida
32311 and known as Wal-Mart.
6. At that time and place, the Plaintiff was legally upon the property of the Defendant as a

business invitee and as a member of the general public who was expressly or impliedly invited

upon said premises for the benefit of the Defendant.

Page 1 of 3
Case 4:21-cv-00213-MW-MJF Document 1-1 Filed 05/25/21 Page 5 of 38

7. At that time and place, the Defendant, through its agents, servants and/or employees,
while acting within the scope and course of such agency or employment, were negligent in one
or more of the following ways:
a. Failing to maintain the premises and/or its areas of ingress and egress in a
reasonably safe condition.
b. Failing to correct a dangerous condition that it knew or reasonably should have
known existed.
c. Failing to warn Plaintiff about a dangerous condition that the Defendant
reasonably did or reasonably should have had superior knowledge about and that
Plaintiff did not know existed.
d. Failing to correct a dangerous condition that occurred with regularity and that was
therefore foreseeable.
e. Failing to train its employees in the proper methods of inspecting for, cleaning up
and/or warning about a dangerous condition that the Defendant knew or should have
known existed or that occurred with regularity and that was therefore foreseeable.
f. Creating the condition by its business activities and the activities of its agents,
employees, vendors, suppliers and/or authorized representatives.
g. By engaging in a negligent or unreasonable mode of business operation.
h. In constructing, repairing, replacing or maintaining its premises in violation of
applicable building codes, statutes and ordinances.

i. In other ways to be determined in discovery.

Page 2 of 3
Case 4:21-cv-00213-MW-MJF Document 1-1 Filed 05/25/21 Page 6 of 38

8. As a direct and proximate result of the above negligent acts or omissions on the part of
the Defendant, the Plaintiff, VEIETTA THOMAS, slipped and fell on a liquid substance inside
the store.
9, The Defendant, WAL-MART STORES EAST, LP, its agents, servants, and/or employees
acting within the course and scope of such agency, service or employment, had a non-delegable
duty to the general public to properly maintain said premises in a reasonably safe condition for
the general public while they were on the premises, especially in view of the fact that such
condition was known or should have been known to the Defendant.
10. Asa direct and proximate result of the negligence of Defendant, Plaintiff suffered bodily
injury and resulting pain and suffering, disability, disfigurement, mental anguish, loss of capacity
for the enjoyment of life, expense of hospitalization, medical care and treatment, loss of
earnings, and the loss of ability to earn money. These losses are either permanent or continuing
and Plaintiff will suffer said losses in the future.

WHEREFORE Plaintiff, VEIETTA THOMAS, demands judgment against Defendant,
WAL-MART STORES EAST, LP, for damages, litigation costs, and any other relief this Court
deems just and proper. Plaintiff further demands a jury trial on all issues so triable.

Respectfully submitted this 4" day of May, 2021.

on
f 5 &
f

i ff . “a A
fab fh FY Y J (
poe gy fo f TE oe
Ky LL MM
Looe EA Fe

Christopher J. Nicholas (FBN 768790)
FASIG | BROOKS

3522 Thomasville Rd. Suite 200
Tallahassee, FL 32309

Phone: 850-224-3310

Fax: 850-224-3433

Email: Chris@fasigbrooks.com
Kamelab@fasigbrooks.com;
Lisak@fasigbrooks.com
Counsel for Plaintiff

 

   

Page 3 of 3
  

LEON COUNTY Receipt of Transaction
Receipt# 1568704

Received From:

Chris Nicholas

3522 Thomasville Road, Suite 200
Tallahassee, FL 32309

On Behalf Of:

 

CaseNumber 2021 CA 000810
Judge JOHN C COOPER
VEIETTA THOMAS VS WAL-MART STORES EAST, LP

Case 4:21-cv-00213-MW-MJF Document 1-1 Filed 05/25/21 Page 7 of 38

GWEN MARSHALL
Clerk of Court and Comptroller

LEON COUNTY, FLORIDA

On: 5/4/2021 4:31:42PM
Transaction # 100830938

Cashiered by: L WILLIAMS

 

 

 

 

 

 

 

 

 

Comments:

Fee Description Fee Prior Paid Waived Due Paid Balance
(COMP_CA) COMPLAINT 400.00 0.00 0,00 400.00 400.00 0.00
Total: 400.00 0.00 0.00 400.00 400.00 0.00

Grand Total: 400.00 0.00 0.00 400.00 400.00 0.00

PAYMENTS

Payment Type Reference Amount Refund Overage Change Net Amount
CREDITCARD EFILE 126094482 OK 400.00 0.00 0.00 0.00 400.00
Payments Total: 400.00 0.00 0.00 0.00 400.00

Page 1 of 1
Filing # 1261 RA EAPREOSIAMOSY BE ABSRURR Flew o5!25/21 Poe 8 ofa

IN THE CIRCUIT COURT OF THE SECOND JUDICIAL CIRCUIT
IN AND FOR LEON COUNTY, FLORIDA

VEJETTA THOMAS,

Plaintiff,
V. Case No.: 2021 CA 000810
WAL-MART STORES EAST, LP,

Defendant.
/

NOTICE OF SERVICE OF PLAINTIFF’S FIRST
INTERROGATORIES TO DEFENDANT

Pursuant to Rule 1.340, Fla. R. Civ. P., Defendant, is required within forty-five days after

service hereof to answer under oath and in writing the Interrogatories attached hereto:

INTERROGATORIES PROPOUNDED BY: Plaintiff

NUMBER OF INTERROGATORIES: Twenty-Two (22)

NUMBER OF PAGES: Nine (9)

INTERROGATORIES DIRECTED TO: Defendant, WAL-MART STORES EAST,
LP

ORIGINALS FURNISHED TO: Defendant, WAL-MART STORES EAST,
Registered agent: C T CORPORATION
SYSTEM

1200 South Pine Island Rd.
Plantation, FL 33324

[DATE, SIGNATURE & CERTIFICATE OF SERVICE ON FOLLOWING PAGE]
Case 4:21-cv-00213-MW-MJF Document 1-1 Filed 05/25/21 Page 9 of 38

Respectfully submitted this 4th day of May, 2021.

~

i Nf as li

LA yy J. Nicholas (FBN 768790)
FASIG | BROOKS

3522 Thomasville Rd. Suite 200
Tallahassee, FL 32309

Phone: 850-224-3310

Fax: 850-224-3433

Email: Chris@fasigbrooks.com
Kamelab@fasigbrooks.com:
Lisak@fasipbrooks.com
Counsel for Plaintiff

   

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to
a process server with the Complaint, Summons, Plaintiffs First Interrogatories to Defendant, and
Plaintiff's First Request for Production to Defendant for service upon Defendant at the address
referenced in the summons on this 4th day of May, 2021.

NS i

A) \ Al ; ey) i A
fuiy f

i A fle aera
Chis fob

Christopher Nicholas (FBN: 768790)

~~

 
Filing # 126158044 Eiled Us/04 2021 Garis PAL “2 Plled Osi2si21 Page 10 of 38

IN THE CIRCUIT COURT OF THE SECOND JUDICIAL CIRCUIT
IN AND FOR LEON COUNTY, FLORIDA

VEIETTA THOMAS,

Plaintiff,
V. Case No.: 2021 CA 000810
WAL-MART STORES EAST, LP,

Defendant.
/

SUMMONS
THE STATE OF FLORIDA:
To Each Sheriff of the State:

YOU ARE COMMANDED to serve this Summons, a copy of the Complaint, Notice of
Service of Plaintiffs First Interrogatories to Defendant, and Plaintiffs First Request for
Production to Defendant, upon:

WAL-MART STORES EAST, LP
By serving its registered agent:
C T CORPORATION SYSTEM
1200 South Pine Road
Plantation, Florida 33324

Bach defendant is required to serve written defenses to the Complaint upon Christopher
Nicholas, Plaintiff’s attorney, whose address is 3522 Thomasville Rd. Suite 200, Tallahassee,
Florida 32309, within twenty days after service of this Summons on that defendant, exclusive of

the day of service, and to file the original of the defenses with the Clerk of this Court either

before service on Plaintiffs attorney or immediately thereafter. If a defendant fails to do so, a

Page 1 of 2
Case 4:21-cv-00213-MW-MJF Document 1-1 Filed 05/25/21 Page 11 of 38

default will be entered against that defendant for the relief demanded in the Complaint or

Petition.

DATED on 5/5/2021 , 2021.

 

As Clerk of the Court

 

 

Page 2 of 2
  

_ Case 4:21-cv-00213-MW-MJF Document 1-1 Filed 05/25/21 Page 12 of 38

LEON COUNTY Receipt of Transaction

Receipt# 1568889

GWEN MARSHALL
Clerk of Court and Comptroller
LEON COUNTY, FLORIDA

Received From:

Chris Nicholas

3522 Thomasville Road, Suite 200
Tallahassee, FL 32309

On Behalf Of:

On: 5/5/2021 2:28:22PM
; Transaction # 100831154

Cashiered by: Y SMITH

 

CaseNumber 2021 CA 000810
Judge JOHN C COOPER
VEIETTA THOMAS VS WAL-MART STORES EAST, LP

 

 

 

 

 

 

 

 

 

Comments:

Fee Description Fee Prior Paid Waived Due Paid Balance
(COMP_CA) COMPLAINT 400.00 400.00 0.00 0.00 0.00 0.00
(SUIS) SUMMONS ISSUED 410.00 0.00 0.00 10.00 10.00 0.00
Total: 410.00 400.00 0.00 10.00 10.00 0.00

Grand Total: 410.00 400.00 0.00 10.00 10.00 0.00

PAYMENTS

Payment Type Reference Amount Refund Overage Change Net Amount
CREDITCARD EFILE 126158144 OK 10.00 0.00 0.00 0.00 410.00
Payments Total: 10.00 0.00 0.00 0.00 10.00

Page 1 of 1
1- W-MJF. D t1-1 Filed 05/25/21 Page 13 of 38
Filing # 126158348 E-Filed 05/04/2021 04-4154 PM 3

IN THE CIRCUIT COURT OF THE SECOND JUDICIAL CIRCUIT
IN AND FOR LEON COUNTY, FLORIDA

VEIETTA THOMAS,

Plaintiff,
V. Case No.: 2021 CA 000810
WAL-MART STORES EAST, LP,

Defendant.
/

PLAINTIFF’S FIRST REQUEST FOR PRODUCTION TO DEFENDANT
COMES NOW the Plaintiff, VEIETTA THOMAS, by and through her undersigned
counsel, and hereby requests that Defendant, WAL-MART STORES EAST, LP, its agents,
representatives, or attorneys, produce for inspection, copying, and/or photographing each of the
following, which are in the possession, custody, and control of Defendant and which constitute
tangible things within the scope of discovery under Rule 1.350, Fla. R. Civ. P.

Production is to be made to Christopher Nicholas of FASIG | BROOKS, whose address
is 3522 Thomasville Rd. Suite 200, Tallahassee, Florida 32309, within the time and in the
manner provided under said Rule and in accordance with the following instructions and
definitions.

INSTRUCTIONS AND DEFINITIONS

1. In producing documents requested herein, Defendant will produce documents in full,
without abridgment, abbreviation, or editing of any sort, except as may be required by law.

2. Unless an original document is specifically requested, in lieu thereof Defendant may
produce a true and correct copy in legible condition.

3. If Defendant objects to the production, in whole or in part, of any item or category
requested herein, Defendant is requested to specify the part or category to which objection is
made, state all grounds upon which the objection is made, and identify the legal basis for each
objection.

Page 1 of 9
Case 4:21-cv-00213-MW-MJF Document 1-1 Filed 05/25/21 Page 14 of 38

4, As employed herein, “individuals” refers to and includes, without limitation and in the
singular as well as in the plural, natural persons, partnerships, corporations, limited liability
companies, firms, estates, trusts, joint ventures, groups, associations, and all other organizations
and entities, unless the context specifically indicates otherwise.

5. As employed herein, “documents” refers to and includes, without limitation and in the
singular as well as in the plural, all writings, drawings, graphs, charts, photographs, phono-
records, memoranda (including written memoranda of telephone conversations, other oral
communications, discussions, agreements, acts and activities), letters, postcards, facsimiles,
telegrams, teletypes and all other telecommunication transmissions and receipts, interoffice and
intra-office communications, electronic mail, correspondence, handwritten or typewritten notes,
pamphlets, diaries, records of every kind, sound recordings, transcripts of sound recordings,
contracts, agreements, commercial paper, powers of attorney, books, reports, catalogs, price lists,
financial statements, books of account, journals, ledgers, purchase orders, invoices, requests for
payment, certification for payment, indices, disks, diskettes, data processing cards, other data
processing materials, data sheets, tapes, photostats, microfilm, videotapes, maps, directives,
bulletins, circulars, notices, messages, reports, tabulations, notes, economic or statistical studies,
surveys, polls, minutes, instructions, requests, canceled checks, calendars, desk pads,
appointment books, scrapbooks, notebooks, specifications, blueprints, diagrams, sketches, and
writings of every kind and character, including preliminary drafts and other copies of the
foregoing, however produced or reproduced, and other data compilations from which
information can be obtained, and translated, if necessary, by the party to whom the request is
directed, through detection devices, into reasonably usable form.

6. As employed herein, “communications” refers to and includes, without limitation and in
the singular as well as in the plural, all conversations, telephone conversations, statements,
discussions, debates, arguments, discourses, colloquies, interviews, consultations, and every
other kind of oral or written utterance.

7. As employed herein, the term “writing” means all words, phrases, numbers, lines, and
symbols, whether hand written, printed, typed, mimeographed, photocopied, fax reproduced,
photographed, microfilmed, microfiched, electronically recorded, digitally recorded, recorded by
analog device, or otherwise stored, produced or reproduced.

8. As employed herein, the terms “related to” and “referring to” mean, in whole or in part,
constituting, evidencing, concerning, regarding, containing, embodying, reflecting, describing,

involving, identifying, stating, referring to, dealing with, or in any way pertaining to.

9. As employed herein, the terms “and” or “or? have both conjunctive and disjunctive
meanings.

10. As employed herein, the terms “‘any” and “all” means “each” and “every.”

Page 2 of 9
Case 4:21-cv-00213-MW-MJF Document 1-1 Filed 05/25/21 Page 15 of 38

11. As employed herein, the terms “you” or “your” or “Defendant” refers to the Defendant,
WAL-MART STORES EAST, LP, in this action and any other individual, agent, entity, or
representative acting or purporting to act on said Defendant’s behalf.

12. As employed herein, the term “Plaintiff refers to the Plaintiff, VEIETTA THOMAS, in
this action.

13. As employed herein, the term “employee” refers to agents, representatives, contract
workers, or anyone receiving compensation in exchange for labor or employment.

14, As employed herein, the term “including” does not limit the response to the request.

15. Where any privilege, qualified or absolute, is claimed by you with respect to the
existence and/or the substance of any document and/or oral communication, please state in detail
the nature of the privilege claimed and identify the individual(s) associated with the privileged

document and/or oral communication as to which privilege is claimed.

16. | Where any of the requests for production set forth below cannot be produced in full,
state, in detail, the reasons for such inability to produce.

17. The time period applicable to the documents requested is the date of the incident that is
the subject of Plaintiffs Complaint to the date of trial.

DOCUMENTS REQUESTED

1, The table(s) of contents for any and all manuals or guidelines governing the conduct of
any employees in effect on the date of the subject incident, including employee training manuals.

RESPONSE:

2. Any and all photographs or videos in any form of media, taken by or on behalf of
Defendant, that relate to the parties and/or the entire store or location of the occurrence,
including but not limited to, in-store photos or videos from two hours before to one hour after the
subject incident.

RESPONSE:

3. Any and all written or recorded statements obtained from, or signed by, Plaintiff.

RESPONSE:

4, Any and all full and complete liability insurance policies in effect on the date of the
subject incident including excess or umbrella policies.

RESPONSE:

Page 3 of 9
Case 4:21-cv-00213-MW-MJF Document 1-1 Filed 05/25/21 Page 16 of 38

5. A list of the location and address and store number (if applicable) of all stores in all of
Florida owned by Defendant or its corporate parent or subsidiaries.

RESPONSE:

6. A list of the location and address and store number (if applicable) of all stores owned by
Defendant in the county in which the subject incident occurred.

RESPONSE:

7. Any and all zone logs, inspection logs, or other form of inspection record from the period
of twenty-four hours before the subject incident, up to and including the entire day of the subject
incident, and twenty-four hours after the subject incident, for the area of the subject location
where the subject incident occurred.

RESPONSE:

8. Any post-incident photographs or videos in any form or media of Plaintiff, including but
not limited to, “surveillance” photographs or videos taken by any person or entity.

RESPONSE:

9, Any and all correspondence, e-mails, texts, letters, or other communications between
Plaintiff and Defendant, or Defendant’s insurance company, or Defendant’s adjusters or
investigators, from any point in time.

RESPONSE:

10. Any and all job descriptions, in effect on the date of the subject incident, for any
employees at or near the scene of the subject incident from one hour before, to one hour after, the
subject incident.

RESPONSE:

11. Any and all documents showing a list of all injury claims (i-e., workers’ compensation or

liability) made by employees or customers at the entire subject store location for a three year
period prior to the date of the subject incident.

RESPONSE:

Page 4 of 9
Case 4:21-cv-00213-MW-MJF Document 1-1 Filed 05/25/21 Page 17 of 38

12. Any and all incident reports for the subject store where the subject incident occurred, for
falls on transitory substances or objects, resulting in injury to a customer or an employee for
three years prior to the subject incident. Publix v. Martin, 739 So. 2d 174 (Fla. 2d DCA 1999);
Hilliard v. Speedway, 766 So. 2d 1153 (Fla. 4th DCA 2000); Kimball v. Publix, 901 So .2d 293
(Fla. 2d DCA 2005); Thomas v. Publix, 578 So. 2d 64 (Fla. 4th DCA 1991); Wal-Mart v. Weeks,
696 So. 2d 855 (Fla. 2d DCA 1997); and Cunningham v. Anchor Hocking, 558 So.2d 93, 100
(Fla. lst DCA 1990),

RESPONSE:

13. For any incidents at the subject store within three years prior to the date of the subject
incident, for incidents involving injury, involving a customer or an employee slipping and/or
falling on a transitory foreign object or substance, please provide:

a. the address, telephone number, e-mail address, and date of birth of the customer or
employee;
the location of the fall;
the claim number of the claim, if any;
the case number and county in which the lawsuit was filed, if any;
the name and address of the claimant’s attorney, if any;
whether the claimant was a customer or employee; and
the identity of the alleged cause of the fall (i.e., the identity of the transitory foreign
object or substance).

mM rmhoaes

See Publix v. Martin, 739 So. 2d 174 (Fla. 2d DCA 1999); Hilliard v. Speedway, 766 So. 2d
1153 (Fla.4th DCA 2000); Kimball v. Publix, 901 So. 2d 293 (Fla. 2d DCA 2005); Thomas v.
Publix, 578 So. 2d 64 (Fla. 4th DCA 1991); Wal-Mart v. Weeks, 696 So.2d 855 (Fla. 2d DCA
1997); and Cunningham v. Anchor Hocking, 558 So.2d 93, 100 (Fla. 1st DCA 1990).

RESPONSE:

14. Any and all store policies in effect on the date of the subject incident regarding what
shoes or footwear employees were supposed to wear. If such policies are pursuant to some
OSHA or other standard, rule, or regulation, please provide a copy of such standard.

RESPONSE:

15. Any and all documents created during or as a result of any internal investigation that was
used to determine the:

a. cause of the subject incident;

b. why the subject incident occurred; and

c. how a similar incident can be avoided in the future.

RESPONSE:

Page 5 of 9
Case 4:21-cv-00213-MW-MJF Document 1-1 Filed 05/25/21 Page 18 of 38

16. Any and all communications from or to any witnesses to the subject incident.
RESPONSE:
17. For any incidents at the subject store after the subject incident, for incidents involving

injury, involving a customer or an employee slipping and/or falling on a transitory foreign object
or substance, please provide documents including the following:
a. the address, telephone number, e-mail address, and date of birth of the employee or
customer;
the location of the fall;
the claim number of the claim, if any;
the case number and the county in which the lawsuit was filed, if any;
the name and address of the claimant’s attorney, if any;
whether the person was a customer or employee;
the identity of the cause of the fall (i.e., the identity of the transitory foreign object or
substance)

q@ mo Ae oF

Glanzberg v. Kauffman, 788 So. 2d 252 (Fla. 4th DCA 2000); Criswell v. Best Western, 636 So.
2d 562 (Fla. 3d DCA 1994),

RESPONSE:

18. Any and all documents that show the layout of the entire subject premises on the date of
the subject incident, including the scene of the subject incident, in its original format and size. If
there is a reasonable cost in producing such document in its original format and size, please
produce this document, along with an invoice for such reproduction, or provide an electronic
version of same.

RESPONSE:

19. Any and all incident reports for the subject incident. If objected to, please provide a
privilege log, identifying the number of pages of such document(s), the date produced, by whom,
and whose possession the subject report(s) are in, so that an in-camera inspection can occur, if
necessary.

RESPONSE:

20. Any and all documents or diagrams or photographs showing which products were on the
entire aisle where the subject incident occurred and which products were displayed at the precise
location where the subject incident occurred, including but not limited to any merchandising
plans.

RESPONSE:

Page 6 of 9
Case 4:21-cv-00213-MW-MJF Document 1-1 Filed 05/25/21 Page 19 of 38

21. Any and all documents or diagrams showing any sampling stands, outside vendor booths
or stands, or other such stands, in the store, that were present on the date of the subject incident.

RESPONSE:

22. Any and all repair or maintenance records, or other documents, concerning leaks of any
sort from any roofing or machinery or coolers or refrigeration or heating or ventilation or air
conditioning systems, at or near the location of the subject incident, for thirty days before and
one week after, the subject incident.

RESPONSE:

23. Pictures of any and all warning or floor safety devices (e.g., cones, signs, floor mats, etc.)
allegedly warning Plaintiff of any danger, allegedly present at the subject premises on the date of
the subject incident.

RESPONSE:

24. An actual exemplar of any actual warning signs or floor safety devices, including cones
or signs or floor safety mats, that were available in the subject store on the date of the subject
incident. If Defendant is willing to provide same for inspection in lieu of production, please
indicate same, so that such an inspection may be arranged.

RESPONSE:

25. Any and all documents or diagrams showing where floor safety mats were located in the
subject store on the date of the subject incident.

RESPONSE:

26. Any and all purchase orders, receipts, invoices, or other documents identifying the
warning signs or floor safety devices that were available and present at the subject premises on
the date of the subject incident, including but not limited to, cones, wet floor signs, safety mats,
or other warning or safety devices.

RESPONSE:

27. Any and all manager or management training videos or manuals or other training
documents regarding store safety or prevention of incidents or injuries in effect for a two year
period prior to the date of the subject incident.

RESPONSE:
28. Any and all employee training videos or manuals or other training documents regarding

store safety or prevention of incidents or injuries in effect for a two year period prior the date of
the subject incident.

Page 7 of 9
Case 4:21-cv-00213-MW-MJF Document 1-1 Filed 05/25/21 Page 20 of 38

RESPONSE:

29, Any and all in-house meeting notes, syllabi, memos, handouts, e-mails, minutes, or
videos for ongoing employee and manager training, regarding store safety from a period two
years before the date of the subject incident, for the subject store.

RESPONSE:

30. Any and all external evaluations or inspections concerning any issue of store safety
performed by an outside insurance company, business, vendor, government agency (including
OSHA) of the subject store for a period of three years before the date of the subject incident.

RESPONSE:

31. Any and all internal evaluations or inspections concerning any issue of store safety
performed of the subject store by Defendant or its corporate parent or subsidiaries, for a period
of three years before the date of the subject incident.

RESPONSE:

32. Any and all documents showing the identity and home address, date of birth, and
telephone number of any employee who was fired one year before the subject incident and one
year after the subject incident.

RESPONSE:

33. Any and all documents showing the identity and home address, date of birth, and
telephone number of any employee who made a Federal wage and hour claim against Defendant
one year before the subject incident and one year after the subject incident.

RESPONSE:
34. Any and all documents showing the identity and home address, date of birth, and home

telephone number of any employee who made a workers’ compensation claim against Defendant
for one year before the subject incident and one year after the subject incident.

RESPONSE:

35. The entire personnel file, with social security number redacted, of all of Defendant’s
employees identified as having knowledge of the subject incident, by Defendant, in response to
Plaintiffs interrogatories.

RESPONSE:

36.  Defendant’s incident reporting protocol or guidelines for the subject store, in effect on the
date of the subject incident.

Page 8 of 9
Case 4:21-cv-00213-MW-MJF Document 1-1 Filed 05/25/21 Page 21 of 38

RESPONSE:

37. Defendant’s video preservation protocol or guidelines for the subject store, in effect on
the date of the subject incident.

RESPONSE:

38.  Defendant’s spill response protocol or guidelines for the subject store, in effect on the
date of the subject incident.

RESPONSE:

Respectfully submitted this 4th day of May, 2021.

edi
PX OE oye) At o

X i 4 beet Noten

Christopher J. Nicholas (FBN 768790)
FASIG | BROOKS

3522 Thomasville Rd. Suite 200
Tallahassee, FL 32309

Phone: 850-224-3310

Fax: 850-224-3433

Email: Chris@fasigbrooks.com
Kamelab@fasigbrooks.com:
Lisak@fasigbrooks.com
Counsel for Plaintiff

  

a

 

   

CERTIFICATE OF SERVICE

] HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to
a process server with the Complaint, Summons, Plaintiff’s First Interrogatories to Defendant, and
Plaintiffs First Request for Production to Defendant for service upon Defendant at the address
referenced in the summons on this 4th day of May, 2021.

 

Pie

Ai f A i fe,
we M A

 

Christopher Nicholas (FBN: 768790)

Page 9 of 9
Filing # 126228489 E-Filed 5/05/2001 02-4554 DM > FHC Ov/2si22 Page 22 of 38

IN THE CIRCUIT COURT OF THE SECOND JUDICIAL CIRCUIT
IN AND FOR LEON COUNTY, FLORIDA

Veietta Thomas, CASE NO.: 2021-CA-810

Plaintiff,
VS.

Wal-Mart Stores East, LP,

Defendants.

UNIFORM ORDER FOR ACTIVE, DIFFERENTIAL CIVIL CASE MANAGEMENT

In compliance with Florida Supreme Court directives on active, differential
civil case management established in Supreme Court Administrative Order
AOSC20-23, Amendment 12, and Second Judicial Circuit Administrative Order 211 -
04, all parties in the above-styled cause are bound by this Case Management Order.

Plaintiff shall serve this order on all parties with service of the original: complaint.
Strict enforcement is required unless good cause is shown for an exception or as
otherwise required by law.

|. PROJECTED TRIAL DATE

All COUNTY COURT Civil cases are designated STREAMLINED CASES with a
projected trial date of 360 days from the date of filing of the complaint.

All CIRCUIT COURT Civil cases for which the complaint does not demand trial
by jury are designated STREAMLINED CASES with a projected trial date of 360. days
from the date of filing of the complaint.

E-Filed and E-Served
by SB on__ MAY 85 707i
Case 4:21-cv-00213-MW-MJF Document 1-1 Filed 05/25/21 Page 23 of 38

All CIRCU IT COURT Civil cases for which the complaint demands trial by jury
are GENERAL CASES with a projected trial date of 540 days from the date of filing
of the complaint.

A change in the above designations may be made by the presiding judge on
the judge’s own initiative or upon motion of any party. Should any party assert
that a civil case should be treated other than designated above, such party shall file
a written motion requesting such change and the motion shall be expeditiously
resolved by the presiding Judge.

ll. Notice that Cause is at Issue and Firm Trial Date

The parties must file a Joint. Notice that the Cause is at Issue no later than
15.days after the pleadings are closed. In the event of a dispute, either party may
file a motion and request a hearing to determine if the cause is at issue.

Upon joint notice or judicial determination that the cause is at issue, the
Court will schedule a Firm Trial Date consistent withthe Projected Trial Date above
unless either party requests a different date in their Notice that the Cause is at
Issue, Should either party request a Firm Trial Date different than the Projected
Trial Date, the Plaintiff shall expeditiously set a case management conference to
determine the Firm Trial Date.

fll. Mandatory Deadlines for Streamlined Cases

lf this case is designated as.a STREAMLINED CASE, the following deadlines
shall apply and, by directive of the Florida Supreme Court, must be strictly enforced
unless'good cause is shown for an exception or as otherwise required by law:

120 days after filing: Service of Complaints

150 days after filing: Service under any Extension of Time

180 days after filing: Adding New Parties

210 days.after filing: Resolution of Objections to Pleadings and Motions to
Dismiss

270 days.after filing: Completion of Fact and Expert Discovery

270 days after filing: Resolution of Pretrial Motions, including Motions for
Summary Judgment

IV. Mandatory Deadlines for General Cases

2 of 3:
Case 4:21-cv-00213-MW-MJF Document 1-1 Filed 05/25/21 Page 24 of 38

lf this case is designated as a GENERAL CASE, the following deadlines shall
apply and, by directive of the Florida Supreme Court, must be strictly enforced
unless good cause is shown for an exception or as-otherwise required by law:

120 days after filing: Service of Complaints

180 days after filing: Service under any Extension-of Time

210 days after filing: Adding New Parties

270 days after filing: Resolution of Objections to Pleadings and Motions to.
Dismiss

400 days after filing: Completion of Fact and Expert Discovery

450 days after filing: Resolution of Pretrial Motions, including Motions for
Summary Judgment

V. Mediation

All parties must mediate unless excused. by court order for good cause shown or as
otherwise required by law and in compliance with Rules of Civil Procedure 1.700 -
1.730.

VI. Noncompiliance

By Order of the Florida Supreme Court, strict, good faith compliance with this
Uniform Order for Active, Differential Civil Case Management is required unless
good cause is shown for an exception or as otherwise required by law. These
procedures and time standards do not supplant any existing rule, statute, or law.

Failure to appear at the pretrial conference or failure to comply with the terms of
this order may result in such sanctions as are just and lawful including: an
immediate ex parte hearing and entry of final judgment of default or dismissal,
limitation of witnesses or other evidence, striking of claims or defenses, or
imposition of attorney fees or costs.

Vil. Hearings by Audio-Video Technology

During the COVID-19 Public Health Emergency, all hearings other than jury
selection and trial shall be conducted consistent with Florida Supreme Court and
Second Circuit Administrative Order by audio-video technology. Each judge is
responsible to establish the process for such audio-video technology hearings by
notice of heating including technology access.

After the conclusion of the COVID-19 Public Health Emergency all hearings other
than jury selection and trial may be conducted by audio-video technology. Each
3 of 3
Case 4:21-cv-00213-MW-MJF Document 1-1 Filed 05/25/21 Page 25 of 38

judge is responsible to establish the process for such audio-video technology
hearings by notice of hearing including technology access. ..

DONE AND ORDERED in Tallahassee, Leon County, Florida on this _«
day of May, 2021.

     

{7sohn C. Cooper
Circuit Judge

Copies to:

All Counsel of Record

4 of 4.
Filing # 126541939 E-Biled US/TL2021 O9-Te 30 AM O27 Pled Os/2si21 Page 26 of 38

IN THE CIRCUIT COURT OF THE SECOND
JUDICIAL CIRCUIT IN AND FOR
LEON COUNTY, FLORIDA

VEIETTA THOMAS,
CASE NO: 2021-CA-00810
Plaintiffs,
VS.

WAL-MART STORES EAST, LP,

Defendant.
/

 

NOTICE OF APPEARANCE
The Law Firm of LUKS, SANTANIELLO, PETRILLO & COHEN, and Attorney AUDRA
M. BRYANT hereby files their Notice of Appearance as Counsel for Defendant, WAL-MART
STORES EAST, L.P., herein and request service of all pleadings, notice and other papers in this

matter.

THE REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY
Case 4:21-cv-00213-MW-MJF Document 1-1 Filed 05/25/21 Page 27 of 38

Thomas, Veietta v. Wal-Mart Stores East, L.P.
Leon County Case No.: 2021-CA-00810
Page 2
CERTIFICATE OF SERVICE

WE HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished
via Electronic Mail, to all counsel of record on the attached Service List, this 11 day of May,

2021.

LUKS, SANTANIELLO, PETRILLO & COHEN
6265 OLD WATER OAK ROAD

SUITE 201

TALLAHASSEE, FL 32312

Telephone: (850) 385-9901

Facsimile: (850) 727-0233

  

 
 

 

 

Audra M. Bryant

Florida Bar No.: 010303

Tabitha G. Jackson

Florida Bar No.: 115729
LUKSTALLY-Pleadines@@LS-Law.com
Attorneys for Defendant, Wal-Mart
Stores East, LP

SERVICE LIST

Christopher J. Nicholas, Esquire
Fasig Brooks

3522 Thomasville Road, Suite 200
Tallahassee, Florida 32309
chris@fasigbrooks.com
kamelab@fasigbrooks.com
lisak@fasigbrooks.com

Counsel for the Plaintiff
Filing # 126549939 E-Filed UST 12021 9: FeSO Yt Filed O8/2si21 Page 28 of 38

IN THE CIRCUIT COURT OF THE SECOND
JUDICIAL CIRCUIT IN AND FOR
LEON COUNTY, FLORIDA

VEIETTA THOMAS,
CASE NO: 2021-CA-00810
Plaintiffs,
Vs.

WAL-MART STORES EAST, LP,

Defendant.
/

 

NOTICE OF DESIGNATION OF E-MAIL ADDRESS
Defendant, WAL-MART STORES EAST, LP, by and through the undersigned counsel,
hereby files this Notice of Designation of E-mail Address pursuant to Fla. R. Jud. Admin. 2.516,
and notify all parties that the following e-mail address is the designated e-mail address for service
of all pleadings or other documents required to be served in this matter.
LUKSTALLY -Pleadings@LS-Law.com
**THIS EMAIL ADDRESS IS FOR THE SERVICES OF COURT DOCUMENTS ONLY.

ALL OTHER COMMUNICATIONS SHOULD BE DIRECTED TO THE ATTORNEY
OF RECORD.**

THE REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY
Case 4:21-cv-00213-MW-MJF Document 1-1 Filed 05/25/21 Page 29 of 38

Thomas, Veietta v. Wal-Mart Stores East, LP
Case No.: 2021-CA-00810
Page 2
CERTIFICATE OF SERVICE

WE HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished
via Electronic Mail, to all counsel of record on the attached Service List, this 11" day of May,
2021.

LUKS, SANTANIELLO, PETRILLO & COHEN
6265 OLD WATER OAK ROAD

SUITE 201

TALLAHASSEE, FL 32312

Telephone: (850) 385-9901

Facsimile: (850) 727-0233

   

"Signed Digitally:

 
 

 

 

Audra M. Bryant

Florida Bar No.: 010303

Tabitha G. Jackson

Florida Bar No.: 115729
LUKSTALLY-Pleadines@I_S-Law.com
Attorneys for Defendant, Wal-Mart
Stores East, LP

SERVICE LIST

Christopher J. Nicholas, Esquire
Fasig Brooks

3522 Thomasville Road, Suite 200
Tallahassee, Florida 32309
chris@fasigbrooks.com
kamelab@fasigbrooks.com
lisak@fasigbrooks.com

Counsel for the Plaintiff
Case 4:21-cv-00213-MW-MJF Document 1-1 Filed 05/25/21 Page 30 of 38
Filing # 127420473 E-Filed 05/24/2021 04:29:00 PM

IN THE CIRCUIT COURT OF THE SECOND
JUDICIAL CIRCUIT IN AND FOR
LEON COUNTY, FLORIDA

VEIETTA THOMAS,
CASE NO: 2021-CA-00810
Plaintiffs,
VS.

WAL-MART STORES EAST, LP,

Defendant.
/

 

DEFENDANT’S ANSWER, AFFIRMATIVE DEFENSES AND DEMAND FOR JURY
TRIAL TO PLAINTIFF’S COMPLAINT

Defendant, WAL-MART STORES EAST, LP, by and through undersigned counsel, and
pursuant to Rule 1.110, Florida Rule of Civil Procedure, hereby serves its Answer, Affirmative

Defenses, and Demand for Jury Trial to Plaintiff's Complaint, as follows:

ANSWER
1, Admitted for jurisdictional purposes only.
2. Without knowledge and therefore denied.
3, Admitted.
4, Admitted, at this time, for jurisdictional purposes only.
5. Denied as phrased.
6. Without knowledge and therefore denied.
7. Defendant denies the allegations in Paragraph 7, including all subparagraphs, and

demands strict proof thereof.
a. Defendant denies the allegations in Paragraph 7, including all subparagraphs, and

demands strict proof thereof.
Case 4:21-cv-00213-MW-MJF Document 1-1 Filed 05/25/21 Page 31 of 38

8.

9.

. Defendant denies the allegations in Paragraph 7, including all subparagraphs, and

demands strict proof thereof.
Defendant denies the allegations in Paragraph 7, including all subparagraphs, and

demands strict proof thereof.

. Defendant denies the allegations in Paragraph 7, including all subparagraphs, and

demands strict proof thereof.
Defendant denies the allegations in Paragraph 7, including all subparagraphs, and
demands strict proof thereof.
Defendant denies the allegations in Paragraph 7, including all subparagraphs, and

demands strict proof thereof.

. Defendant denies the allegations in Paragraph 7, including all subparagraphs, and

demands strict proof thereof.

. Defendant denies the allegations in Paragraph 7, including all subparagraphs, and

demands strict proof thereof.

Defendant denies the allegations in Paragraph 7, including all subparagraphs, and
demands strict proof thereof.

Defendant denies the allegations in Paragraph 8 and demands strict proof thereof.

Admitted that Defendant had a duty to maintain the premises in a reasonably safe

condition. Otherwise, denied as phrased.

10,

Without sufficient knowledge, therefore denied.
Case 4:21-cv-00213-MW-MJF Document 1-1 Filed 05/25/21 Page 32 of 38

AFFIRMATIVE DEFENSES

1. The Complaint fails to state a cause of action as it does not specifically state
ultimate facts as to the alleged dangerous condition or knowledge thereof on the part of this
Defendant.

2, The Plaintiff was guilty of negligence, which negligence was the sole and legal
cause of the accident described in the Complaint, thereby barring all claims, or in the alternative,
such negligence contributed to the accident and alleged damages, thus requiring an apportionment
of Plaintiff's damages according to Plaintiff's degree of fault. Furthermore, to the extent Plaintiff
was under the influence of any alcoholic beverage or drug and was more than 50% at fault for
Plaintiff's own harm, Plaintiffs claim would be barred by Section 768.36, Florida Statutes.

3. There were sufficient intervening and superseding causes, including the negligence
of other persons, parties or entities, to which this Defendant had no control. In accordance with
Section 768.81, Florida Statutes, the Defendant is entitled to an apportionment of fault and an
apportionment of damages, as the Doctrine of Joint and Several Liability has been abolished.

4, Plaintiff has received, or is entitled to receive, payments from collateral sources as
identified by Section 768.76, Florida Statutes. To the extent that subrogation rights do not exist
or have been waived, the Defendant is entitled to a set-off for any collateral sources paid to or on
behalf of the Plaintiff and/or as allowed by Section 768.041, Florida Statutes.

5, The accident in question and damages alleged were proximately caused by the
negligence of other persons and/or entities not subject to this Defendant’s control. In accordance
with Section 768.81, Florida Statutes, the Defendant is entitled to an apportionment of fault and
an apportionment of damages under the modification of the Doctrine of Joint and Several Liability.

6. Plaintiff failed to mitigate or minimize Plaintiffs damages, if any.
Case 4:21-cv-00213-MW-MJF Document 1-1 Filed 05/25/21 Page 33 of 38

7. The Defendant is entitled to a set-off of all sums or money, settlement, judgment
or otherwise received by the Plaintiff from any other party or non-party to this action.

8. The cause of any damages to Plaintiff was open and obvious and Plaintiff expressly
assumed the ordinary risk incident to this. The accident and damages complained of by Plaintiff
in this Complaint were due to the ordinary risk expressly assumed by the Plaintiff.

9. The Plaintiff voluntarily used the subject premises knowing of the risks, if any,
incidental to use and therefore assumed all ordinary risks.

10. Plaintiff failed to take ordinary and reasonable care in conducting themselves on
the premises. Plaintiffs failure to use all ordinary care and reasonable care was the direct and
proximate cause of Plaintiff's damages.

ll. This Defendant did not create, and had insufficient notice regarding the problems
complained of by Plaintiff. Any and all conditions complained of by Plaintiff existed for such a
short period of time that there was no notice to this Defendant so that corrective action could be
taken. Defendant further avails itself of all defenses and burdens required of Plaintiff pursuant to
Section 768.0755, Florida Statutes (July 1, 2010).

12. If discovery reveals that at the time and place of the accident complained of Plaintiff
was either a trespasser or an uninvited licensee, then Defendant would not owe Plaintiff the duty
or duties alleged in the Complaint. Furthermore, Defendant is entitled to all defenses and
immunities provided for in Section 768.075, Florida Statutes, relating to trespassers under the
influence, or discovered, or committing acts.

13. Defendant’s mode of operation/maintenance was reasonable and adequate at its

premises.
Case 4:21-cv-00213-MW-MJF Document 1-1 Filed 05/25/21 Page 34 of 38

14. At the time and place complained of, person or persons not operating under the
control and consent of this Defendant so carelessly and negligently conducted themselves so as to
cause the alleged accident, injuries and damages, and such negligence was the sole and proximate
cause of the accident, thus barring all claims for damages against the Defendant.

15. The Plaintiff's damages were caused by third parties not party to this litigation and
this Defendant is entitled to have its liability reduced on a pro rata basis for the negligence of any
and all persons not parties to this litigation.

16. Any disability, disfigurement or injury claims alleged by Plaintiff, are a result of a
pre-existing condition or were caused by a subsequent injury or injuries and were not caused or
aggravated by any alleged acts of negligence of third parties.

17. Defendant avails itself of all statutory defenses and burdens of proof required by
Florida law, FAC or Federal law, including but not limited to Chapters 324, 768 and 627, Florida
Statutes.

18. Plaintiff has failed to mitigate damages because: the medical bills are not
reasonable and/or necessary; the billing is excessive; the treatment and/or billing was not casually
related to the accident; the medical providers have engaged in conduct (excessive billing or
treatment) which was not reasonably foreseeable; Plaintiff had health insurance and treated under
a Letter of Protection, which is void against public policy, and Defendant is entitled to a write-
down or setoff pursuant to Section 641.3154, Florida Statutes and Marion v. Orlando, 2009 W.L.
7582985 (Fla. Cir. Ct. 2009). If Plaintiff is a Medicare beneficiary, then Defendant is entitled to a
write-down or setoff under the Medicare fee schedule.

19. Defendant asserts that the Plaintiff's past and future damages are reduced or offset

by the amount of any governmental or charitable benefits available and further, that the Defendant
Case 4:21-cv-00213-MW-MJF Document 1-1 Filed 05/25/21 Page 35 of 38

is entitled to an offset by any and all payments which have been made or will be made to the
Plaintiff as a result of the injuries alleged in the Complaint.

20. Defendant asserts that it is entitled to a set off of any contractual discount of medical
bills or expenses, negotiated write off of medical bills or expenses or negotiated agreement to pay
medical bills or other expenses in the future pursuant to the law of collateral source setoffs and
Goble v. Frohman, 901 So.2d 830 (Fla. 2005). Alternatively, Plaintiff is not entitled to claim bills,
costs or expenses incurred but waived or not actually incurred by the Plaintiff.

21. The collateral source rule is no longer applicable, because the Patient Protection
and Affordable Care Act mandates that all persons obtain health insurance. Therefore, evidence
relating to collateral source benefits received in the past and available in the future to Plaintiff's
statutory survivors is admissible and such collateral source benefits shall offset and reduce any
past or future economic damages awarded.

22. To the extent that the Plaintiff failed to comply with the mandate of the Patient
Protection and Affordable Care Act to obtain health insurance, Plaintiff has failed to mitigate its
damages and Plaintiffs recovery must be reduced by the amount attributable to such failure.

DEMAND FOR JURY TRIAL

Defendant demands a jury trial on all issues so triable.

CERTIFICATE OF SERVICE

WE HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished
via Electronic Mail, to all counsel of record on the attached Service List, this 24" day of May,
2021.

LUKS, SANTANIELLO, PETRILLO & COHEN
6265 OLD WATER OAK ROAD

SUITE 201
TALLAHASSEE, FL 32312
Case 4:21-cv-00213-MW-MJF Document 1-1 Filed 05/25/21 Page 36 of 38

Telephone: (850) 385-9901
Facsimile: (850) 727-0233

,
By:

Audra M. Bryant

Florida Bar No.: 010303

Tabitha G. Jackson

Florida Bar No.: 115729
LUKSTALLY-Pleadings@LS-Law.com
Attorneys for Defendant, Wal-Mart
Stores East, LP

 

SERVICE LIST

Christopher J. Nicholas, Esquire
Fasig Brooks

3522 Thomasville Road, Suite 200
Tallahassee, Florida 32309
chris@fasigbrooks.com
kamelab@fasigbrooks.com
lisak@fasigbrooks.com

Counsel for the Plaintiff
Case 4:21-cv-00213-MW-MJF Document 1-1 Filed 05/25/21 Page 37 of 38
Filing # 127420473 E-Filed 05/24/2021 04:29:00 PM

IN THE CIRCUIT COURT OF THE SECOND
JUDICIAL CIRCUIT IN AND FOR
LEON COUNTY, FLORIDA

VEIETTA THOMAS,
CASE NO: 2021-CA-00810
Plaintiffs,
VS.

WAL-MART STORES EAST, LP,

Defendant.
/

 

DEFENDANT’S NOTICE OF FILING NOTICE OF REMOVAL
Defendant, WAL-MART STORES EAST, LP, hereby files their Notice of Removal of
this cause, a copy of which is attached, from the Circuit Court of the Second Judicial Circuit, in
and for Leon County, Florida, to the United States District Court, Northern District of Florida,
Tallahassee Division.
CERTIFICATE OF SERVICE
WE HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished
via Electronic Mail, to all counsel of record on the attached Service List, this 24'" day of May,
2021.
LUKS, SANTANIELLO, PETRILLO & COHEN
6265 OLD WATER OAK ROAD
SUITE 201
TALLAHASSEE, FL 32312

Telephone: (850) 385-9901
Facsimile: (850) 727-0233

Py)
By:

Audra M. Bryant

 
Case 4:21-cv-00213-MW-MJF Document 1-1 Filed 05/25/21 Page 38 of 38

Case No.: 16-2020-CA-003252
Page 2

Florida Bar No.: 010303

Tabitha G. Jackson

Florida Bar No.: 115729
LUKSTALLY-Pleadings@LS-Law.com
Attorneys for Defendant, Wal-Mart
Stores East, LP

SERVICE LIST

Christopher J. Nicholas, Esquire
Fasig Brooks

3522 Thomasville Road, Suite 200
Tallahassee, Florida 32309
chris@fasigbrooks.com

kamelab@fasigbrooks.com

lisak@fasigbrooks.com
Counsel for the Plaintiff
